Case: 10-31009 Document: 00511439444 Page: 1 Date Filed: 04/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2011
                                     No. 10-31009
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEPHANIE O. LANGLOIS, also known as Stephanie O’Neil,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CR-30-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Stephanie O. Langlois, also known as Stephanie O’Neil (O’Neil), appeals
the sentence imposed for forging a government seal in violation of 18 U.S.C.
§ 506. The district court sentenced O’Neil to six months of imprisonment and
three years of supervised release and ordered her to pay $15,000 in restitution.
       In the written plea agreement, O’Neil waived the right to appeal her
conviction and sentence except that she reserved the right to appeal a sentence
imposed in excess of the statutory maximum. Because the Government elects

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31009 Document: 00511439444 Page: 2 Date Filed: 04/08/2011

                                  No. 10-31009

not to enforce the appeal waiver, the waiver is not binding and does not bar the
instant appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
      O’Neil contends that the district court committed reversible plain error by
failing to provide her with an opportunity to allocute. O’Neil’s claim of error is
subject to plain error review because she did not object to the district court’s
failure to provide her with an opportunity to allocute. See United States v.
Reyna, 358 F.3d 344, 350 (5th Cir. 2004) (en banc). The invitation to allocute
complied with Rule 32(i)(4)(A)(ii). See United States v. Hernandez, 291 F.3d 313,
315-16 (5th Cir. 2002).    The district court was not obligated to renew the
invitation to allocute after it discussed O’Neil’s mental health with her mother.
See id. at 316. We do not address O’Neil’s argument that she was denied the
right to allocute because the invitation to allocute preceded the victim allocution
and was not renewed thereafter because she raises the argument for the first
time in her reply brief. See United States v. Rodriguez, 602 F.3d 346, 360 (5th
Cir. 2010).
      O’Neil has failed to demonstrate any error, plain or otherwise.          The
judgment of the district court is AFFIRMED. The motion to strike the appendix
to the reply brief is DENIED as unnecessary.




                                        2